NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT

PETER I. OTOH,                                )
                                              )
              Appellant,                      )
                                              )
v.                                            )         Case No. 2D16-2333
                                              )                  2D16-4680
DEPARTMENT OF REVENUE o/b/o Lisa              )
Parish,                                       )            CONSOLIDATED
                                              )
              Appellee.                       )
                                              )

Opinion filed July 21, 2017.

Appeal pursuant to Fla. R. App. P. 9.130
from the Circuit Court for Hillsborough
County; Nick Nazaretian, Judge.

Peter I. Otoh, pro se.

Pamela Jo Bondi, Attorney General, and
Toni C. Bernstein, Senior Assistant
Attorney General, Tallahassee, for
Appellee.


PER CURIAM.

              In these consolidated cases, Peter Otoh challenges two orders, both of

which purport to deny his motion to vacate the 2003 and 2006 final judgments modifying

child support. Because the latter order, on appeal in case number 2D16-4680, renders

moot the original order, on appeal in case number 2D16-2333, we dismiss the appeal

as it pertains to the original order. We affirm, without comment, the latter order.
           Dismissed in part; affirmed in part.



MORRIS, BLACK, and SALARIO, JJ., Concur.




                                        -2-